GREENBERG, J.,
This is defendants’ second petition for reconsideration in this matter.
Defendants seek to obtain certain Social Security records for the purpose of verifying plaintiff’s claimed loss of earnings. Plaintiff claims these losses as a self-employed person.
There is included in this petition reasons for the granting of the motion which had not been set forth previously and which do present a valid basis for the granting of the motion. It is unfortunate that they were not advanced in the original motion so that the additional filing and consequential delay could have been avoided. We do not in any way condone this type of procedure, but we do recognize that this is a relatively recent lawsuit and that no real detriment has been suffered by plaintiff, at least insofar as delay is concerned.
Accordingly, we enter the following
ORDER
And now, November 14, 1975, defendants’ petition for reconsideration is granted. Our order of September 29, 1975, is hereby rescinded and plaintiff shall execute Social Security authorizations for defendants to obtain his quarter-by-quarter earnings for the years 1970 to 1974 inclusive.